DETAILED ACTION
Claims 1-23 as filed 3/27/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,959,572. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite all of the limitations set forth in the claims of the instant application, including a griddle with a flat cooking surface and a splash guard having a rear opening.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,327,589. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite all of the limitations set forth in the claims of the instant application, including a griddle with a flat cooking surface and a splash .
Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the double patenting rejection(s), or with a timely filed terminal disclaimer, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Ortner (US Patent Application 2015/0335200) is considered the closest prior art and teaches a griddle (10; abstract) configured to manage unwanted food byproduct (grease), comprising: a flat cooking surface 13 extending to define a rear end, a front end, left end and a right end (the longer sides of 13 as shown in Figure 2 are seen to be readable as left and right ends; the front and rear ends being perpendicular to the sides), the rear end extending parallel relative to the front end and the left end extending parallel relative to the right end (as described above); a splash guard (walls 18 form a “splash guard” at least because they extend above the upper surface of 13 and above the channel 23) extending upward from the flat cooking surface along each length of the left and right ends and the front and rear ends of the cooking surface (as shown in Figures 1 and 4 especially; it is noted that trough well 26 is seen to form a portion of the splash guard, trough well 26 extending upward from the flat cooking 13 along the rear end as shown in Figure 4).  However, Ortner fails to teach the splash guard defines a rear opening such that the splash guard top edge extends over the rear opening in combination with “a sloped surface extending directly from the cooking surface and extending adjacent the rear end of the flat cooking surface so as to extend downward toward the rear opening” as required by independent claims 1, 11 and 17.
Michaelis (US Patent 2786929) teaches a griddle 17 with a splash guard 18 and a cooking surface with a sloped surface 21.  However, Michaelis fails to teach a rear opening of the splash guard such that an upper portion of the splash guard extends above the rear opening.  Bruno (US Patent 7340994) teaches a rear opening 14 (Figure 5) such that an upper portion of the splash guard extends above the rear opening (as shown in Figure 5), but fails to teach the sloped surface as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moses (US Patent 4119021) teaches a rear opening 56 for grease, however fails to teach a portion of the splash guard extends above the rear opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN F MURPHY/Primary Examiner, Art Unit 3753